                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

MATTHEW J. KIDDER,                        )
                                          )
                    Petitioner,           )                   8:19CV145
                                          )
             v.                           )
                                          )
STATE OF NEBRASKA,                        )                     ORDER
                                          )
                    Respondent.           )
                                          )


        This matter is before the court on its own motion. Petitioner filed a Petition for
Writ of Habeas Corpus (Filing No. 1) on April 5, 2019. He filed his signed Petition
on April 19, 2019. However, Petitioner failed to include the $5.00 filing fee.
Petitioner has the choice of either submitting the $5.00 fee to the clerk’s office or
submitting a request to proceed in forma pauperis. If Petitioner chooses to do the
latter, the enclosed pauper’s forms should be completed and returned to this court.
Failure to take either action within 30 days will result in the court dismissing this case
without further notice to Petitioner.

      IT IS THEREFORE ORDERED that:

       1.     Petitioner is directed to submit the $5.00 fee to the clerk’s office or
submit a request to proceed in forma pauperis within 30 days. Failure to take either
action will result in dismissal of this matter without further notice.

     2.     The clerk of the court is directed to send to Petitioner the Form AO240
(“Application to Proceed Without Prepayment of Fees and Affidavit”).
      3.     The clerk of the court is directed to set a pro se case management
deadline in this matter with the following text: May 22, 2019: Check for MIFP or
payment.

      DATED this 22nd day of April, 2019.

                                    BY THE COURT:

                                    s/ Richard G. Kopf
                                    Senior United States District Judge




                                       2
